Case 7:15-cv-00456-MFU-RSB Document 188 Filed 06/14/21 Page 1of1 Pageid#: 1851

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA

ROANOKE DIVISION

RACHAEL L. COOK, )

Plaintiff, )

) Case No. 7:15-cv-00456
V. )
“) By: Michael F. Urbanski

JOHN RICHARD BLAZER, ) Chief United States District Judge

Defendant. )

SHOW CAUSE ORDER

This matter is before the court pending resolution of this case against the remaining
defendant, John Richard Blazer. This case is set for a one-day jury trial on August 20, 2021,
starting at 9:30 am. The trial will take place in the Roanoke federal courthouse at 210 Franklin
Road SW, Roanoke, Virginia 24011-2208.

On May 12, 2021, the court directed Blazer to respond to this court by May 31, 2021,
confirming he will be present at trial. The court cautioned that Blazer risks having a
default judgment entered against him if he does not appear at trial. Because Blazer has
not responded, Blazer is ORDERED TO SHOW CAUSE on or before July 15, 2021, as to
why the court should not enter a default judgment against him. Blazer may respond by certified
mail to the Roanoke federal courthouse with attention to Courtroom Deputy Clerk Kristin

Ayersman or he may respond by email to urbanski.ecf@vawd.uscourts.gov.

Itis so ORDERED.
Entered: Tone. et HO |

Wwecu———

Michael F. Urbanski
Chief United States District Judge
